FILED
                            NOT FOR PUBLICATION                             SEP 11 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RONG HUA ZHOU,                                   No. 09-70964

              Petitioner,                        Agency No. A099-525-143

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 29, 2013**
                               Pasadena, California

Before: GOULD and RAWLINSON, Circuit Judges, and HUCK, District Judge.***


       Rong Hua Zhou, a native and citizen of China, petitions for review of the

Board of Immigration Appeal’s order dismissing his appeal from an Immigration

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Paul C. Huck, District Judge for the U.S. District
Court for Southern Florida, sitting by designation.
Judge’s (“IJ”) decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.

      We review for substantial evidence supporting the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010).

      The IJ expressed specific and cogent reasons for his adverse credibility

finding on the record, including material gaps in Zhou’s testimony, lack of

explanation or detail, apparent exaggerations, and a failure to provide a foundation

for inconsistent corroborating evidence. In light of these findings, and because

they are consistent with the REAL ID Act’s statutory factors, we conclude that

substantial evidence supports the IJ’s adverse credibility determination. See id. at

1040–44; 8 U.S.C. § 1158(b)(1)(B)(iii). In the absence of credible testimony,

Zhou’s asylum and withholding of removal claims fail. Farah v. Ashcroft, 348

F.3d 1153, 1156 (9th Cir. 2003).

      Zhou’s CAT claims are based on the same testimony that the IJ found not

credible, and because Zhou does not present any other evidence that shows that it

is more likely than not she would be tortured if returned to China, her CAT claim

also fails. See id. at 1156–57.


                                         -2-
PETITION FOR REVIEW DENIED.




                        -3-